Citation Nr: 0818192	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for bilateral flexible pes planus, with metatarsus 
primus varus deformities and plantar fasciitis.

2.  Entitlement to an initial disability rating greater than 
10 percent for left knee retropatellar pain syndrome.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 2002 to April 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which awarded service connection for 
the disabilities captioned above, and which assigned a 10 
percent disability rating for each, effective as of the date 
following the veteran's release from active duty.  

In his December 2006 Substantive Appeal, the veteran reported 
that he was unable to work due his service-connected 
disabilities.  As such, the Board finds that he has raised 
informal claims of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) and to nonservice-connected pension 
benefits.  To date, these issues have not been considered by 
VA and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The bilateral flexible pes planus, with metatarsus primus 
varus deformities and plantar fasciitis, is not more than a 
moderate impairment, manifested by intermittent pain and 
tenderness.

2.  The left knee retropatellar pain syndrome is 
characterized as mild with range of motion from zero to 140 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral flexible pes planus, with 
metatarsus primus varus deformities and plantar fasciitis, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, 4.73, Diagnostic Codes 5276, 5279, 
5310 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for left knee retropatellar pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

This appeal arises from disagreement with the initial 
evaluation following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been provided two VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Higher Disability Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2006) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Bilateral flexible pes planus, with 
metatarsus primus varus deformities and plantar fasciitis

The veteran's bilateral flexible pes planus, with metatarsus 
primus varus deformities and plantar fasciitis is currently 
rated as 10 percent disabling pursuant to Diagnostic Code 
5276 of VA's Schedule for Rating Disabilities of the 
musculoskeletal system, which provides the rating criteria 
for acquired flatfoot.  Under this diagnostic code provision, 
a 10 percent disability rating is warranted for unilateral or 
bilateral moderate acquired pes planus with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achillis, pain on manipulation and use of the feet.  A 
30 percent disability rating is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use accentuated, indications of swelling on 
use of the feet, and characteristic callosities.  The maximum 
50 percent disability rating is warranted for pronounced 
bilateral acquired flatfoot manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007). 

Diagnostic Code 5279 provides the rating criteria for 
anterior matatarsalgia of the foot, either unilateral or 
bilateral.  The maximum disability rating under this 
diagnostic code provision is 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2007).

A VA joints examination report dated in June 2005 shows that 
the veteran reported that he began having pain in both feet 
after participating in three to four mile runs as part of his 
physical training in 2002.  He was not able to pass these 
runs secondary to his foot pain, and was seen by the service 
physician who diagnosed him with rigid pes planus.  He was 
subsequently sent to Iraq and consistently could not perform 
his activities secondary to the pain in both feet, and was, 
thus, given a medical discharge in April 2005.  The veteran 
described daily pain in both feet which was roughly nine of 
ten on a visual analog scale with acute exacerbations 
occurring on a daily basis at which time the pain is 
describes as being ten of ten.  The exacerbations would last 
for anywhere from several minutes to several hours and were 
secondary to prolonged standing or walking.  He had no 
treatment since leaving service in April 2005.  He currently 
would ambulate in regular slip on shoes without inserts.  He 
reported that while his feet would give him a significant 
amount of problems he had not been forced to limit his daily 
or occupational activities.

Physical examination of the right foot revealed tibial talar 
range of motion to be 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  There was some limitation of 
subtalar motion with inversion measured at roughly 20 degrees 
and eversion measured at roughly 10 degrees.  There was 
normal mid and forefoot range of motion.  There was really no 
point tenderness to palpation with the exception of the 
medial longitudinal arch.  There was some reconstitution of 
the medial longitudinal arch with dorsiflexion of the great 
toe.  Upon standing there was complete loss of the medial 
longitudinal arch.  The heel was an approximately 5 degrees 
of valgus alignment in the standing position and with toe 
raise it would go into neutral position.  Passively, the 
examiner was able to correct the hind foot valgus alignment. 
There was no pain with hind foot manipulation.  There was 
normal motor function with regard to the posterior tibial and 
anterior tibial, peroneal and Achilles tendons. There was no 
pain at the insertion of the plantar fascia or the Achilles 
tendon.  There were no plantar callosities or plantar 
keratoses to indicate abnormal weight bearing through the 
foot.  There was some mild metatarsus primus varus deformity 
noted about the forefoot.  There were readily palpable 
dorsalis pedis and posterior tibial pulses, and there was 
brisk capillary refill in the nail beds.  There was normal 
sensation throughout the foot and ankle region.  

Examination of the left foot revealed no obvious deformity, 
edema or ecchymosis.  There was some mild tenderness in the 
medial longitudinal arch along the plantar aspect of the 
foot.  The remainder of the foot and ankle were non-tender to 
palpation.  Tibiotalar motion was from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  There was 
normal motion in the subtalar joint with 20 degrees of 
eversion and 30 degrees of inversion.  There was normal mid 
and forefoot range of motion as well.  There were no 
hammertoe or claw foot deformities.  There were no plantar 
callosities or keratoses to indicate abnormal weight bearing 
through the foot. There was no pain at the insertion of the 
plantar fascia or the Achilles tendon.  With dorsiflexion of 
the great toe there was reconstitution of the longitudinal 
arch.  With weight bearing there was loss of most of the 
medial longitudinal arch but not as pronounced as the right 
foot.  The hind foot would rest in approximately 5 degrees of 
valgus alignment in the standing position but did correct to 
neutral with toe raise.  There was normal motor testing at 
the posterior tibial, Achilles, and peroneal tendons.  There 
was no appreciable peroneal spasm noted.  There were readily 
palpated dorsalis pedis and posterior tibial pulses, and 
there was brisk capillary refill in the nail beds.  There was 
normal sensation throughout the foot and ankle.  He had a 
non-antalgic reciprocal tandem gait without the use of 
assistive devices or braces.  His shoes were revealed no 
obvious abnormal wear pattern or inserts.

X-rays of the right foot demonstrated metatarsus primus varus 
deformity with an intermetatarsal measuring approximately 22 
degrees.  The examiner did not appreciate any evidence of 
tarsal coalition at the middle facet of the subtalar joint or 
at the calcaneal navicular joint.  X-rays of the left foot 
demonstrated mild metatarsus primus varus deformity and no 
radiographic evidence of coalition at the subtalar or 
calcaneal navicular joints.

The assessment, in pertinent part, was flexible pes planus, 
bilateral feet, with metatarsus primus varus deformities.  
The examiner explained that the veteran did demonstrate 
flexible pes planus deformity of both feet with the right 
being more pronounced than the left.  He also demonstrated 
radiographic evidence of metatarsus primus varus.  The 
examiner did not believe that the veteran had a tarsal 
coalition but this could not be ruled out completely, and a 
computed tomography (CT) scan was recommended for further 
analysis.  The veteran reported that his foot problems were 
his main concern at this time and limiting factor with regard 
to daily activities.  He was currently without inserts, and 
it was felt that it would certainly be of benefit to him to 
have custom molded arch inserts for both of his feet.  The 
examiner concluded that there was very mild pain on 
examination of both feet.  It was conceivable that function 
could be further limited as described, particularly after 
prolonged weight bearing.  It was not feasible, however, to 
attempt to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.

In an addendum to the June 2005 VA examination report dated 
in July 2005, the examiner that following a CT scan, it was 
revealed that both ankles and feet were normal, without 
evidence of tarsal coalition.  The examiner concluded that 
the veteran did indeed simply have symptomatic flexible pes 
planus deformities, bilaterally, with no evidence clinically 
or radiographically of this being a rigid or fixed deformity.

As indicated above, the veteran's bilateral flexible pes 
planus is currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5276.  His bilateral pes planus is no more 
than moderate in nature, manifested by complaints of pain and 
reported tenderness.  However, there was no evidence of a 
severe bilateral foot impairment manifested by marked 
deformity, indications of swelling on use, or characteristic 
callosities.  Thus, a disability rating in excess of 10 
pursuant to the rating criteria available under Diagnostic 
Code 5276 is not warranted.

The Board has considered the potential application of 
Diagnostic Code 5279, which provides the rating criteria for 
anterior matatarsalgia of the feet, in obtaining a disability 
rating higher than 10 percent.  However, as 10 percent is the 
maximum disability rating available under this diagnostic 
code provision, a greater disability rating under this 
diagnostic code provisions would not be warranted.

The Board also finds that no other potentially applicable 
diagnostic code provisions afford the veteran a higher 
disability rating for his bilateral foot disability.  There 
was no evidence of a moderately severe foot injury, malunion 
of the tarsal or metatarsal bones, pes cavus, or a moderately 
severe impairment to muscle group X to warrant a higher 
disability rating under Diagnostic Codes 5283, 5284, 5278, or 
5310, respectively.  See 38 C.F.R. §§ 4.71a, 4.73 (2007).

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007).  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson, 9 Vet. App. 
at 11.  Inasmuch as Diagnostic Code 5276 is not based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 do not apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral flexible 
pes planus.  

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).   

Accordingly, the veteran's symptomatology does not show 
symptoms of the severity and persistence to warrant a 
disability rating greater than 10 percent for bilateral 
flexible pes planus.  As the preponderance of the evidence is 
against an increased initial disability rating in this case, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Gilbert, 1 Vet. 
App. at 49.

Left knee retropatellar pain syndrome

The veteran's left knee retropatellar pain syndrome is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5260 of VA's Schedule for Rating Disabilities 
of the musculoskeletal system, which provides the rating 
criteria for limitation of flexion of the leg.  Under this 
diagnostic code provision, a noncompensable disability rating 
is assigned where flexion of the leg is limited to 60 
degrees.  A 10 percent disability rating evaluation is 
assigned where flexion is limited to 45 degrees.  A 20 
percent disability rating is assigned where flexion is 
limited to 30 degrees.  The maximum 30 percent disability 
rating is assigned where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007). 

Under Diagnostic Code 5261, a noncompensable disability 
rating requires extension of the leg limited to five degrees; 
a 10 percent disability rating requires extension limited to 
10 degrees; a 20 percent disability rating requires extension 
limited to 15 degrees; a 30 percent disability rating 
requires extension limited to 20 degrees; a 40 percent 
disability rating requires extension limited to 30 degrees; 
and the maximum 50 percent disability rating requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Normal range of motion in a knee joint is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2007).

The June 2005 VA joints examination report shows that the 
veteran reported pain in both knees since 2002 when running 
on an obstacle course as part of his physical training.  He 
stated that since that time the knee pain has gotten 
progressively worse, particularly in the left knee.  He 
described pain which was centered mainly around his left 
kneecap.  The knee would occasionally give way after 
repetitive use,  but he denied any swelling, locking, 
popping, erythema or warmth.  He was taking no medication at 
this time.  He would occasionally apply ice to the anterior 
part of the knee but this is not very beneficial.  He did not 
use braces or any type of assistive devices during 
ambulation.  He reported that the pain in his left knee on a 
daily basis is roughly a seven out of ten on a visual analog 
scale.  During cold weather spells the pain would increase to 
nice of ten on a visual analog scale. During acute 
exacerbations he would have to limit his activities.  He was 
unable to run, jump or squat during these times.  On a daily 
basis he really had no limitations in his activities.  He was 
employed at Rite Aid where he was on his feet for most of the 
day, and his knee really did not give him problems in this 
regard.  He had no surgery on the knee at this point. 

Physical examination of the left knee revealed no obvious 
effusion, erythema or warmth.  There was some mild tenderness 
to palpation along the medial and lateral facets of the 
patella.  There was some discomfort with patella grind, but 
no apprehension with patella mobilization.  There was no 
subluxation or frank dislocation throughout the patella.  The 
extensor mechanism was intact.  The knee demonstrated a range 
of motion from zero to 140 degrees.  There was some mild 
crepitus elicited in the patella femoral joint with knee 
flexion and extension but this was not painful during passive 
range of motion.  There was a negative J-sign.  There was no 
pain elicited at the medial or lateral joint lines.  There 
was a negative McMurray test.  There was no appreciable 
medial or lateral instability with varus or valgus stress at 
zero and 30 degrees of knee flexion.  There were negative 
anterior and posterior drawer test.  There was also a 
negative Lachman test.  There was no appreciable quadriceps 
or calf atrophy.  X-rays of the left knee demonstrated no 
obvious fracture, dislocation, subluxation, destructive or 
degenerative appearing lesions.  The assessment, in pertinent 
part, was mild left knee retropatellar pain syndrome.  The 
examiner explained that the veteran had mild retropatellar 
pain syndrome that really did not limit his daily activities, 
and that he had no increase in pain or limitation of motion 
with repetitive range of motion of the knee.  There was very 
mild pain on examination of the left knee, and while it was 
conceivable that function could be further limited as 
described, particularly after prolonged weight bearing, it 
was not feasible to attempt to express any in terms of 
additional limitation of motion as this could not be 
determined with any degree of medical certainty.

Here, the veteran's range of motion of the left knee was 
full, from zero to 140 degrees.  Thus, the objective evidence 
of record reveals range of motion in the left knee 
substantially better than that warranting a higher disability 
rating under either Diagnostic Code 5260 for limitation of 
flexion or Diagnostic Code 5261 for limitation of extension.  
In fact, range of motion findings do not even meet the 
criteria for a noncompensable disability rating.  The 
preponderance of the evidence is against a finding that the 
veteran's left knee warrants a higher disability  rating or a 
separate rating under the range of motion codes.

The Board has also considered the possible application of 
alternate diagnostic code provisions in an effort to 
determine whether the veteran could merit an increased and/or 
separate disability rating.  Diagnostic Code 5257 provides 
for other impairments of the knee manifested by recurrent 
subluxation or lateral instability of the knee.  As there is 
no evidence of record that either of the veteran's left knee 
exhibits subluxation or lateral instability, rating under 
this diagnostic code provision would not be appropriate.  
Additionally, it is neither contended nor shown that the 
veteran's service-connected left knee disability involves 
ankylosis of the knee (Diagnostic Code 5256), dislocated 
semilunar cartilage (Diagnostic Code 5258), removal of 
semilunar cartilage (Diagnostic Code 5259), or genu 
recurvatum (Diagnostic Code 5263).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, which require analysis of functional loss due to pain 
in disabilities of the musculoskeletal system and inquiry 
into weakened movement, excess fatigability, etc., in 
addition to any limitation of motion.  See DeLuca, 8 Vet. 
App. 202 (1995).  However, the VA examiner in June 2005 
explained that the veteran's left knee disability did not 
limit his daily activities, and that he had no increase in 
pain or limitation of motion with repetitive range of motion 
of the knee.  As such, an additional increase due to 
functional impairment would not be appropriate, under the 
criteria of 38 C.F.R. §§ 4.40. and 4.45.  

To assign separate compensable disability ratings for the 
left knee solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright, 2 Vet. App. at 25.

Accordingly, the veteran's symptomatology does not show 
symptoms of the severity and persistence to warrant a 
disability rating greater than 10 percent for left knee 
retropatellar pain syndrome.  As the preponderance of the 
evidence is against an increased initial disability rating in 
this case, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 
Gilbert, 1 Vet. App. at 49.

Extraschedular consideration

Finally, the Board finds that there is no showing that the 
veteran's bilateral flexible pes planus, with metatarsus 
primus varus deformities and plantar fasciitis, and left knee 
retropatellar pain syndrome reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher ratings on an extraschedular basis. The conditions are 
not productive of marked interference with employment not 
contemplated by the assigned rating, or any, let alone, 
frequent periods of hospitalization, or that they have 
otherwise rendered impractical the application of the regular 
schedular standards. In the absence of these factors, the 
criteria for submission for assignment of an extraschedular 
disability rating are not met and the Board is not required 
to remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating greater than 10 percent for 
bilateral flexible pes planus, with metatarsus primus varus 
deformities and plantar fasciitis, is denied.

An initial disability rating greater than 10 percent for left 
knee retropatellar pain syndrome is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


